Case 2:20-cv-08466-DSF-PLA Document 90-1 Filed 07/06/21 Page 1 of 1 Page ID #:2584




                                      Attachment A
   Asset Description:

    All funds constituting the arbitration award in the UNCITRAL arbitration between
   PetroSaudi Oil Services (Venezuela) Ltd. and PDVSA Servicios S.A. et al., with a
   value of $379,843,732.60 plus interest at 12 percent beginning on 10 July 2020
   (“Defendant Assets”).


   Interested Parties:
   The persons and entities believed to have an interest in the Defendant Assets are:
   1Malaysia Development Berhad; PetroSaudi International, Ltd.; PetroSaudi Oil
   Services Ltd.; PetroSaudi Oil Services (Venezuela) Ltd.; 1MDB PetroSaudi Ltd.;
   and Tarek Obaid and Patrick Mahony, in their individual capacities and as
   owner(s), officer(s), and/or director(s) of the PetroSaudi corporate entities listed
   above.
